Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 4/10/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification - Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1-10 objected to because of the following informalities:
Claim 1 should be amended as follows:
A 
a wireless music vibration body, 
a resonance sounding cloth and 
at least one resonance sounding board arranged in said wireless music vibration body; 
a first surface of said at least one resonance sounding board is attached to a sound vibrator on said wireless music vibration body, 
a second surface of said at least one resonance sounding board is attached to an inner surface of said resonance sounding cloth; 
said resonance sounding cloth is combined with an outer frame of said wireless music body with a tensile force of 5kg-20kg.
Claim 2-10 contain similar types of informalities that should be similarly amended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites a “wireless music vibration body” and it is confusing, even in light of the specification, if the wireless music vibration body is a structural element existing inside frame 12, or if it is just a non-structural region (e.g., is just air) surrounded by the frame. For example, on one hand, claim 1 recites “the first surface of said resonance sounding board is attached to sound vibrator on said wireless music body” (emphasis added by underline) which suggests that the wireless music vibration body is a structural element since the resonance sounding board is supposed to be “on” it. However, the claim goes on to claim that “the second surface of said resonance sounding board is attached to the inner surface of said resonance sounding cloth” which suggests that the wireless music vibration body is just a non-structural region (e.g. air) because if it were structural then the resonance sounding board could not be attached to the resonance sounding cloth because the wireless music vibration body would be in the way (i.e. would be in between them) (see Fig. 1: 1 is in between 3 and 2, and thus 3 cannot be attached to 2 because 1 is in the way). Therefore, one of ordinary skill in the art is not enabled to make the claimed invention.
Dependent claims are rejected for including the language of rejected base claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 each recite “new resonance sound generation flat speaker” (emphasis added by underline). It is indefinite what the metes and bounds that the term “new” is supposed to give to the claims. This rejection can be overcome by removing the term “new” from the claims. 

Allowable Subject Matter
Claim 1-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Zhou et al. (US 2013/0259270 A1), teaches a new resonance sound generation flat speaker, wherein, comprising 

resonance sounding cloth (Fig. 1/3: 126) (¶ 0016: satin) (¶ 0020: blank 102 vibrates and generates acoustic waves and thus is resonance sounding, and 126 which is attached to the surface of 102 will vibrate along with 102 and thus also be resonance sounding) and at least one resonance sounding board (Fig. 1: 102 which is Fig. 3: 302-306) arranged in said wireless music vibration body (Fig. 3); 
the first surface (Fig. 3: surface of 304 facing up) of said resonance sounding board is attached to sound vibrator (104) on said wireless music body (see Fig. 3), 
the second surface (Fig. 3: surface of 302 facing down) of said resonance sounding board is attached to the inner surface of said resonance sounding cloth (126) (Fig. 3) (¶ 0016); 
said resonance sounding cloth is combined with the outer frame (Fig. 1: 118) of said wireless music body (Fig. 1: 116 shows that 126 wraps onto 118) 
Zhou fails to teach said resonance sounding cloth is combined with the outer frame (Fig. 1: 118) of said wireless music body (Fig. 1: 116 shows that 126 wraps onto 118) with the tensile force of 5kg-20kg.
Petroff et al. (US 2002/0176597 A1) discloses said resonance sounding membrane is combined with the outer frame of said wireless music body with the tensile force of 5kg-20kg (¶ 0069: 5 to 30 lbs which is equivalent to 2.3 to 13.6 kg).
However, the teachings of Zhou and Petroff are not combinable at least because the resonance sounding membrane of Petroff is tensioned to achieve a certain vibration 
Additionally, the prior art of record does not make obvious the combination of the above limitations that Zhou and Petroff fails to teach in combination with the rest of the limitations of the claim.
Claim 2-10 is/are dependent upon base claims having allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687